Archibald C. Wemple, J.
In his moving papers the defendant indicates that he had an accident involving no other vehicle, and, due to circumstances beyond his control, could not report it to the Rotterdam police. However, he contends that he did report the matter properly and promptly to the Colonie police. He also contends that after being apprehended by the Rotterdam police and being brought to. the Justice of the Peace in Rotterdam, about 4 o ’clock in the morning, he was told by someone that if he paid $50, this would end the matter. Now the defendant asks for his “ day in court,” and an opportunity to change his plea to the charge and to have a trial as to the issues.
The motion herein was argued on December 1,1959. Delay in this decision was due to circumstances beyond the control of the court.
The defendant, at the time he entered his plea, was 17 years of age and certainly was able to understand the nature and consequences of his plea of guilty. Although not represented by an attorney at the time, it appears that he was properly arraigned and the information was read to him. The information specifically charged the defendant with leaving the scene of an accident without reporting the same, in violation of the Vehicle and Traffic Law (§ 70, subd. 5-a). The information went to great detail in describing the incident which gave rise to the charge. The presiding Justice informed the defendant of the extent of the fine.
Ignorance of the defendant as to the nature of the charge and its consequences is of no moment. Quoting from People v. Crimi (278 App. Div. 997-998) the court said: “ Appellant’s *951personal interpretation of the advice he was given by the court is not a good ground to grant the relief sought or to reverse the order denying the relief. The court’s procedure followed the usual course of practice and the order should be affirmed.” The order of Honorable Walter B. Ostrander, Justice of the Peace of the Town of Rotterdam, returned July 23, 1959, is hereby affirmed and the appeal denied. Submit order accordingly.